department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s areas us e a g k c i v x e even’ department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil codes legend b state c date d individual f individual g individual h business j program k program l program m program n program p program www number x y dollar amount dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons set forth below does the inurement of earnings to your insiders d and f preclude exemption under sec_501 of the code yes for the reasons set forth below letter cg catalog number 47630w do you operate in a substantially commercial manner which would preclude exemption yes for the reasons set forth below facts d your president and f your vice president are employed by the for-profit company h which was organized by f f acts as the president and sole director of h d and f both work and hours a week respectively for h h offers corporate training to employed people including management skills training sales training and customer service training to help the workplace be more efficient and productive h doing business as n started with a program p as a test marketed to both job seekers hoping to improve interview skills and employed executives looking to improve their presentation skills the fee charged for p was x dollars due to high levels of unemployment the program gained popularity and h refocused the content exclusively to those seeking jobs to make the program more affordable you started providing scholarships and gifts you realized in forming a non-profit entity you could raise funds to supplement program fees d and f decided to use p as initial material which was then rebranded into j as described below with the removal of p h currently offers eight different training programs for fees aimed at corporations group corporate training to help improve business processes for those already employed and or wanting to improve segments of their company the difference between you and h is that your training focuses on teaching unemployed people skills on being a successful interviewer and getting employed while h's trainings focus on training current employed workplace teams h is working in a private manner while you work in a public venue you have stated the non-profit was formed to secure grants and other contributions to sponsor individuals who could not afford the fees associated with your services you were formed in b as a nonprofit corporation on c date your articles of incorporation indicate your purpose is to develop and facilitate educational programs and workshops for america’s workforce and empower our participants with interviewing skills and careering tools to get a job and become re-employed build a career that aligns their background purpose and capabilities and give participants vision a plan and a process to go forward you also submitted bylaws reflecting similar purposes as well as a conflict of interest policy which was not signed letter cg catalog number 47630w your governing body consists of d president f vice-president and g secretary treasurer d and f share the same household as domestic and business partners g is f’s daughter both d and f are compensated as independent contractors for their roles as training managers they both work in this capacity approximately hours per week you will offer the following programs j a 12-hour in-person program for job seekers held at regional level includes on- camera training and personal coaching seminars usually have approximately participants to keep the individual coaching and learning retention at a high level this highly successful interview skills training program initially run by h has been held in a public venue every month since k a 12-hour in-person program for transitioning to a new career held at regional level including on-camera training and personal coaching this program was introduced during l one-on-one coaching includes four 90-minute sessions either in person or via skype including behavioral inventory this program has been offered as a stand-alone product and also as a supplemental product after participants have gone through the j training m an online learning application which uses a combination of self-paced training modules personal branding modules and interactive training on the internet with individuals and groups this training is targeted to wider audiences across the united_states you offer your trainings on a fee basis the schedule of fees is as follows x dollars same as previously charged by h if job-seeker has been out of work for less than six month sec_2 x dollars-25 discount if job-seeker has been out of work for more than six month sec_3 x dollars-50 discount if job seeker has been out of work for months or longer and does not receive unemployment_compensation x dollars-75 work study fee discount if job seeker wants training cannot afford anything else and agrees to do volunteer work for you which you have stated equal sec_24 hours of volunteer work free if jobseeker is long term unemployed and been out of work for over three years letter cg catalog number 47630w participants in your programs receive a copy of a book written by d and f labeled as a trail guide workbook participants are also given the opportunity to schedule one-on-one coaching sessions with d or f at a rate ranging between dollar_figure-dollar_figure hourly the program itself is held in a church which has given use of the space to you rent free over the course of one year you had w people attend your trainings of them around received free services the remainder paid varying rates including the full asking price of x dollars optimally you would like to see grants cover all fees and costs of the training for all unemployed job seekers and those job-seekers who are employed but need financial assistance if such grants are secured they would pay the full price of x dollars for each recipient covered you could not provide independent comparative data related to the fees you charge as you have stated there are no organizations offering the particular services you offer thus far all of your income has been from fees for services we requested a breakdown of your expenses on more than one occasion however you never elaborated on the expenses you have or expected to incur you have projected compensation_for both d and f of approximately dollar_figure big_number annually f who provides facilitation of the program is paid approximately dollar_figure hour through h d receives of a contract_price as a sales commission and for assisting in facilitating the program of h which is approximately dollar_figure hour you have included a service_contract for both d and f that provides compensation averaging around dollar_figure hour for f and dollar_figure-dollar_figure for d while g is not listed as a contracted employee she is listed in your training book as an expert facilitator the pricing contract broke down the costs for services to you both d and f will provide which ranged between dollar_figure-dollar_figure each including facilitation camera work and editing program management and coordination and marketing d and f have stated the contract was negotiated arms length because the fees they charge are fair market the amounts charged were based on the hourly compensation rates for both d and f the contract did not cap or place any limit on the compensation that d and f could receive law sec_1_501_c_3_-1 of the regulations states that an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt_income tax regulation regulation sec_1_501_c_3_-1 provides that an letter cg catalog number 47630w organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulation sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests of in revrul_69_266 1969_1_cb_151 an organization formed and controlled by a doctor of medicine hired to conduct research programs consisting of examining and treating patients who are charged the prevailing fees for services rendered is not exempt under sec_501 of the code under the facts described the operation of the medical practice by the organization does not differ significantly from the private practice of medicine for profit the organization's primary function is to serve the private interest of its creator rather than a public interest in revrul_69_632 1969_2_cb_120 a nonprofit organization composed of members of a particular industry to develop new and improved uses for existing products of the industry is not exempt under sec_501 of the code the association's members select research projects in order to increase their sales by creating new uses and markets for their product the primary purpose of the association's research is to serve the private interests of its creators rather than the public interest in revrul_72_369 1972_2_cb_245 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 70_tc_352 the court found that a letter cg catalog number 47630w corporation organized to provide counseling services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on as a commercial venture organized for profit the corporation's primary purpose was not charitable educational or scientific but rather commercial in nature further the court found that the organization’s financing did not resemble that of a typical 501_c_3_organization as it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from the fees for services that it collected those fees were set high enough to recover all projected costs and produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test under sec_501 because of the commercial manner in which the organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose the case noted that among the major factors that courts have considered in assessing commerciality are competition with for-profit entities pricing policies the extent and degree of below cost services provided and the reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods such as advertising and the extent to which the organization receives charitable donations application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for exempt purposes but that you are operated in a commercial manner to market and sell your training programs you are not distinguishable from any commercial operation in that you charge similar fees for all of your products market these products to the general_public and are carrying on similar operations of a still active for profit entity as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private shareholders or individuals this is evidenced by the fact that your activities consist of marketing and selling the training programs j k l and m which were created by d and f and originally sold through their for-profit entity h in addition d and f control you and receive contracted compensation in direct correlation to the amount of programs sold you have not established that you are organized and operated for the benefit of public rather than private interests as required in regulation c -1 d ii you are carrying on the activities previously conducted by a for-profit entity still in existence and under the control of your founders d and f while charging the same fees for services letter cg catalog number 47630w many of the products you will use are trademarked and or created by d and f and you have not established that d or f will not benefit from the use and marketing of these products all three of your governing body members are related compensation was not decided in an arms length manner further there has been no definitive maximum level set for the wages that could potentially be received by d and f through one-on-one coaching services you are similar to the organization in revrul_69_266 in that your operations do not differ significantly from the private for-profit entity d and f still own and operate h you offer the same training program started by h p you hired your controlling governing body members d and f to provide services for fees although you have indicated that the fees charged are in most cases reduced your pricing policy has not changed since the services were first offered under h the rates charged are similar and in some cases identical to what h charged you are compensating d and f similar rates to what they are paid for training and counseling under h you have not demonstrated how your rates materially differ from prevailing fair market rates for such services you also intend to ensure that the full price is paid regardless of any fee reduction by securing grants to supplement anyone who cannot pay full price similar to the organization denied exemption in revrul_69_632 you were created to provide a new market for the services previously offered by a related for- profit you were formed to expand the client base of d and f by creating an additional pool of services for which fees are charged supplemented by grant funding you expect to receive the eventual use of grant funding will allow you to service more individuals at full price which means more compensation to d and f even though you are providing educational job training services the private interests being served outweigh the public benefit you are similar to the organization described in revrul_72_369 as you are providing a business service on a regular basis for a fee although you provide some discounted services your operations are not distinguishable from a regular commercial business you use paid staff with salaries comparable to similar for profit operations you charge fees in line with similar for profit operations and you market your products similar to for profit operations as noted in b s w group and airlie foundation supra your trainings are counseling services that constitute a business ordinarily carried on as a commercial venture you have not thus far received any contributions from private or public sources your only source_of_income is fees for services your fees are set high enough to cover the projected costs and produce a profit comparatively you charge fees that resemble the for-profit rates of h as noted previously the costs associated for the services of d and f are similar to costs charged in their for-profit employment at h although you have provided some services at a reduced price you intend to secure grants only so that you letter cg catalog number 47630w are paid the full price for those who cannot afford your fees these factors show the commerciality of your services further by using the same key directors and employees as h rebranding a product of h charging the same fees as h and operating in the same location where programs were initially conducted by h you are indistinguishable from h providing some free or reduced cost services does not change the manner in which you operate which is commercial in nature since your operations are commercial in nature they are distinguishable from an exclusively charitable and educational program which would be exempt in nature this underlying commercial motive is similar to what caused denial of exemption in better business bureau of washington d c supra applicant’s position you contend that you have demonstrated you are operating in an exempt manner and should be granted exemption under sec_501 of the code service response to applicant’s position due to your commercial operations and the private benefit to your insiders d and f you are not operated exclusively for an exempt_purpose under sec_501 of the code conclusion based on the facts presented above we hold that you are not exclusively charitable within the meaning of sec_501 of the code you do not meet the operational_test as you are commercial in nature and your operations serve private rather than public interests accordingly we conclude you fail the operational tests and do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication letter cg catalog number 47630w practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication lois lerner director exempt_organizations rulings agreements letter cg catalog number 47630w
